Citation Nr: 1515513	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial rating for left ear hearing loss, currently rated as zero percent (noncompensable) disabling.  

2.  Whether new and material evidence has been received to reopen the claim for service connection right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service from to July 1973 to April 1981, and from November 2003 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued the Veteran's noncompensable rating for left ear hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2007 rating decision, the RO granted service connection for left ear hearing loss and assigned a zero percent disability rating.  The RO denied the application to reopen the claim of service connection for right ear hearing loss.  In March 2008, the Veteran submitted a Statement in Support of Claim asserting that hearing loss was shown in service and that he wished to appeal based on that fact.  The Veteran submitted a subsequent statement in June 2009 requesting reconsideration of the noncompensable rating assigned for his left ear hearing loss.  The RO interpreted the June 2009 statement to be a claim for increase for left ear hearing loss and proceeded as to that issue only.  

The Board construes the March 2008 statement to be a timely notice of disagreement (NOD) asserting the Veteran's disagreement with the denial of service connection for his right ear.  A Statement of the Case (SOC) was not issued in response to the Veteran's March 2008 NOD with respect to the claim of whether new and material was received to reopen the claim of service connection for right ear hearing loss.  Hence, the issue must be remanded for an SOC, as the appeal process has started.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also interprets the March 2008 statement to be a timely NOD filed with respect to the increased rating claim for left ear hearing loss.  Thus, as indicated on the title page above, that claim is considered to be an increased initial rating claim and not a new claim for an increased rating, as originally adjudicated by the RO. The issue of entitlement to an increased initial rating for left ear hearing loss is inextricably intertwined with the issue of whether or not new and material evidence was received to reopen the claim of service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC as to the issue of whether new and material evidence was received to reopen the claim of service connection for right ear hearing loss.  This issue should not be returned to the Board unless the Veteran files a timely substantive appeal in response to the SOC.

2.  If any benefit remains denied, issue a Supplemental Statement of the Case (SSOC).  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




